Case 3:21-cv-00289-HTW-LGI Document 5-2 Filed 07/14/21 Page 1 of 3

Case: 82C1I1:20-cr-02341 *SEALED* Document#:16 Filed: 05/15/2020 Page i of 3

IN THE CIRCUIT COURT OF YAZOO COUNTY, MISSISSIPPI
STATE OF MISSISSIPPI

V. CAUSE NO. 20-2341
PHILIP TURNER DEFENDANT

ORDER GRANTING DEFENDANT'S MOTION FOR RECUSAL OF DISTRICT
ATTORNEY

THIS CAUSE this day came on for hearing on the motion of the Defendant asking
the Court to Recuse the District Attorney from the prosecution thereof, and the Court finds
as follows:

1. That the Defendant, Philip Turner, has been indicted for Accessory After the Fact
during the January 2020 grand jury term.

2. That Akillie Malone Oliver currently serves as the District Attorney for Yazoo
County, Mississippi.

a That the Defendant previously served as principal and assistant principal for Yazoo
County High School where District Attorney Oliver’s son, C.M., also attended school. That
evidence showed that there were occasions in which the Defendant disciplined Oliver's son
and at least one occasion where the Defendant touched Oliver's son around the neck
causing blood to be drawn. As a result of each of the encounters between the Defendant
and Oliver's son, Oliver verbally expressed her displeasure with the outcome and
requested rescissions of her son's disciplinary actions from the Defendant, Superintendent
and/or the local school board.

4. That the Court acknowledges that the State just as judges must uphold the sanctity

of the judicial system and remain vigilant about situations that would cause the public to

EXHIBIT

a

PENGAD 600-631-6989

 
Case 3:21-cv-00289-HTW-LGI Document 5-2 Filed 07/14/21 Page 2 of 3

Case: 82C11:20-cr-02341 *SEALED* Document #: 16 Filed: 05/15/2020 Page 2 of 3

believe that the State and/or the District Attorney on behalf of the State cannot be faire in

prosecuting Defendants brought before the Court. .

5. That based on the evidence presented regarding the interaction between the State

and the Defendant, the appearance of impropriety exists and it can easily be judged that the

Defendant may not receive a fair and impartial trial under the circumstances.

6. That according to Miss. Code Ann. § 25-31-21, there are three situations in which a

district attorney pro tempore shall be appointed: the district attorney is absent, the district

attorney is unable to perform his duties, or the district attorney is disqualified. In this case,

the Court finds that the District Attorney is disqualified and unable to serve based on her

interactions with the Defendant which exhibits an appearance of impropriety, in that the

Public may not have confidence in the judicial process affecting the Defendant's right to a

fair trial.

7. That this disqualification of the District Attorney extends to the entire District

Attorneys Office for the 21° Judicial District.

8. That a special prosecutor shall be appointed to handle this matter from henceforth.

Upon the appointment thereof, the District Attorney shall have no involvement, directly or
indirectly, with the prosecution of this case and shall refrain from communicating with the

special prosecutor and his/her staff regarding this case.

If IS THEREFORE ORDERED AND ADJUDGED, that the Defendant's motion is
well-taken and hereby granted. That District Attorney Akillie Malone Oliver, inclusive of
the 21" Judicial District Attorney's Office, is hereby recused from the prosecution of Philip

Turner in this case.

 
Case 3:21-cv-00289-HTW-LGI Document 5-2 Filed 07/14/21 Page 3 of 3

Case: 82C11:20-cr-02341 *SEALED* Document #:16 Filed: 05/15/2020 Page 3 of 3

IT IS FURTHER ORDERED that a special prosecutor shall be appointed by this
Court, and District Attorney Oliver and her office shall not have any involvement, directly
or indirectly, with the ongoing prosecution of this case.

SO ORDERED AND ADJUDGED, this the /( day of

 

     
 

ARED FOR { athe, BY:

The Law of Ashley N. Harris, PLLC
P.O. Box 461

Leland, MS 38756

T: 662-580-5161

F: 662-580-5169
Attorney for Defendant

    
 

 
